Exhibit 10.06

 

COMMON SECURITIES CERTIFICATE

 

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT

 

Certificate Number    Number of Common Securities: 812

C-1

    

 

Certificate Evidencing Common Securities

 

of

 

JAMESON INNS FINANCING TRUST I

 

Common Securities

 

(liquidation amount $1,000 per Common Security)

 

Jameson Inns Financing Trust I, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that Jameson Inns, Inc., a
Georgia corporation (the “Holder”) is the registered owner of 812 common
securities of the Trust representing undivided common beneficial interests in
the assets of the Trust and designated the Jameson Inns Financing Trust I Common
Securities (liquidation amount $1,000 per Common Security) (the “Common
Securities”). Except in accordance with Section 5.11 of the Trust Agreement (as
defined below), the Common Securities are not transferable and, to the fullest
extent permitted by law, any attempted transfer hereof other than in accordance
therewith shall be void. The designations, rights, privileges, restrictions,
preferences and other terms and provisions of the Common Securities are set
forth in, and this certificate and the Common Securities represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Amended and Restated Trust Agreement of the Trust, dated as of March 15, 2005 as
the same may be amended from time to time (the “Trust Agreement”), among Jameson
Inns, Inc., as Depositor, JPMorgan Chase Bank, National Association, as Property
Trustee, Chase Bank USA, National Association, as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of
Trust Securities. The Trust will furnish a copy of the Trust Agreement to the
Holder without charge upon written request to the Trust at its principal place
of business or registered office.

 

1



--------------------------------------------------------------------------------

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 

This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Terms used but not defined herein have the meanings set forth in the Trust
Agreement.

 

IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this 15th day of March, 2005.

 

JAMESON INNS FINANCING TRUST I

By:

 

/s/ Craig R. Kitchin

--------------------------------------------------------------------------------

Name:

 

Craig R. Kitchin

   

Administrative Trustee

 

 

2